10-5113-ag
         Taylor v. Holder
                                                                                      BIA
                                                                             Laforest, IJ
                                                                             A091 985 458


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                    DENNIS JACOBS,
 8                         Chief Judge,
 9                    RALPH K. WINTER,
10                    REENA RAGGI,
11                         Circuit Judges.
12       _____________________________________
13
14       Lawrence Arthur Taylor,
15                 Petitioner,
16
17                    v.                                        10-5113-ag
18
19       Eric H. Holder, Jr., United States
20       Attorney General,
21                 Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Lawrence Arthur Taylor, pro se, New
25                                     York, NY.
26
27       FOR RESPONDENT:               Kathryn M. McKinney (Stephen J.
28                                     Flynn, Assistant Director), Office
29                                     of Immigration Litigation, Civil
 1                           Division, U.S. Department of
 2                           Justice, Washington, D.C., for Tony
 3                           West, Assistant Attorney General
 4

 5       Petition for review from a decision of the Board of

 6   Immigration Appeals (“BIA”).

 7

 8       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

 9   AND DECREED that the petition for review is DISMISSED, in

10   part, and DENIED, in part.

11

12       Lawrence Arthur Taylor, a native and citizen of

13   Jamaica, petitions for review of the BIA decision affirming

14   the decision of the Immigration Judge (“IJ”), finding him

15   removable due to a conviction for a controlled-substance

16   offense, Immigration and Nationality Act (“INA”)

17   § 212(a)(2)(A)(i)(II), 8 U.S.C. § 1182(a)(2)(A)(i)(II).     See

18   In re Lawrence Arthur Taylor, No. A091 985 458 (B.I.A. Nov.

19   19, 2010), aff’g No. A091 985 458 (Immig. Ct. N.Y. City

20   Sept. 17, 2009).

21       We have reviewed both the IJ’s and BIA’s decision.     See

22   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (per

23   curiam).   We assume the parties’ familiarity with the

24   underlying facts, the procedural history, and the issues

25   presented for review.

                                    2
 1   [1] We lack jurisdiction to consider a petition for review

 2   of “any final order of removal against an alien who is

 3   removable by reason of having committed a criminal offense

 4   covered in section 1182(a)(2),” 8 U.S.C. § 1252(a)(2)(C),

 5   unless the petition raises “constitutional claims or

 6   questions of law,” 8 U.S.C. § 1252(a)(2)(D), that are

 7   “colorable,” see Barco-Sandoval v. Gonzales, 516 F.3d 35, 40

 8   (2d Cir. 2008).   Taylor was found removable under 8 U.S.C.

 9   § 1182(a)(2)(A)(i)(II), and his petition fails to raise a

10   colorable constitutional claim or question of law.

11   [2] Taylor’s claim of ineffective assistance of counsel

12   fails for lack of any compliance with the procedure for

13   raising such a claim provided in Matter of Lozada, 19 I. &

14   N. Dec. 637, 639 (B.I.A. 1988).   Although we do not require

15   “slavish adherence” with that procedure, we do require, at

16   minimum, “substantial compliance” with that procedure, Yang

17   v. Gonzales, 478 F.3d 133, 142-43 (2d Cir. 2007).

18       In any event, Taylor’s counsel was not ineffective.

19   Taylor must establish that he suffered prejudice from his

20   counsel’s concession that his conviction was a controlled

21   substance offense.   See Cekic v. I.N.S., 435 F.3d 167, 171

22   (2d Cir. 2006).   An alien is inadmissible if he was

23   convicted of “a violation of (or a conspiracy or attempt to

24   violate) a[] law or regulation of a [s]tate . . . relat[ed]

                                   3
 1   to a controlled substance (as defined in section 802 of

 2   Title 21).”   8 U.S.C. § 1182(a)(2)(A)(i)(II); see also 21

 3   U.S.C. § 812(c), Schedule I(c)(10) (listing marijuana as a

 4   Schedule I narcotic).   Taylor was convicted of “knowingly .

 5   . . [p]ossess[ing] marijuana for sale” under Ariz. Rev.

 6   Stat. § 13-3405 -- a crime related to a controlled

 7   substance.

 8

 9       Finding no merit in Taylor’s remaining arguments, we

10   hereby DISMISS, in part, and DENY, in part, Taylor’s

11   petition for review.

12

13                               FOR THE COURT:
14                               Catherine O’Hagan Wolfe, Clerk
15
16




                                   4